        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 1 of 19 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION
15   UNITED STATES OF AMERICA, )     Case No. CV 21-00132
                               )
16             Plaintiff,      )     COMPLAINT FOR FORFEITURE
                               )
17                  v.         )     18 U.S.C. § 981(a)(1)(A) and (C) and
                               )     21 U.S.C. § 881(a)(6)
18   $53,800.00 IN U.S.        )
     CURRENCY,                 )     [DEA]
19                             )
               Defendant.      )
20                             )
21        Plaintiff United States of America brings this claim
22   against defendant $53,800.00 In U.S. Currency, and alleges as
23   follows:
24                           JURISDICTION AND VENUE
25        1.    Plaintiff United States of America brings this in rem
26   forfeiture action pursuant to 18 U.S.C. § 981(a)(1)(A) and (C)
27   and 21 U.S.C. § 881(a)(6).
28
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 2 of 19 Page ID #:2



1         2.    This Court has jurisdiction over the matter under 28
2    U.S.C. §§ 1345 and 1355.
3         3.    Venue lies in this district pursuant to 28 U.S.C.
4    § 1395.
5                             PERSONS AND ENTITIES
6         4.    The plaintiff in this action is the United States of
7    America.
8         5.    The defendant in this action is $53,800.00 In U.S.
9    Currency (the “defendant currency”) seized by law enforcement
10   officers from the purse of Jingya Wang while situated in a Honda
11   parked in the Hoa Binh Rosemead supermarket parking lot located
12   at 8235 Garvey Avenue in Rosemead, California.
13        6.    The defendant currency is currently in the custody of
14   the United States Marshals Service in this District, where it
15   will remain subject to this Court’s jurisdiction during the
16   pendency of this action.
17        7.    The interests of Tao Zhu, Jingya Wang and Jie Chen may
18   be adversely affected by these proceedings.
19                            BASIS FOR FORFEITURE
20   Background Regarding The Illegality Of Engaging In Money
21   Transmitting Without A License
22        8.    18 U.S.C. § 1960 makes it a crime to knowingly
23   conduct, control, manage, supervise, direct or own all or part
24   of an unlicensed money transmitting business.         In addition, 18
25   U.S.C. § 981(a)(1)(A) renders subject to forfeiture any property
26   involved in a transaction or attempted transaction in violation
27   of 18 U.S.C. § 1960, or any property traceable to such property.
28

                                         2
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 3 of 19 Page ID #:3



1         9.    An unlicensed money transmitting business is defined
2    as one which affects interstate or foreign commerce in any
3    manner or degree and (a) is operated without an appropriate
4    license in a state, such as California, where such operation is
5    punishable under state law, whether or not the transmitter knew
6    that the operation was required to be licensed; (b) is not in
7    compliance with the money transmitting business registration
8    requirements under 31 U.S.C. § 5330 (which requires that money
9    transmitting businesses be registered with the Secretary of the
10   Treasury), or the regulations promulgated thereunder; or
11   (c) otherwise involves the transportation or transmission of
12   funds that are known by the transmitter to have been derived
13   from a criminal offense or are intended to be used to promote or
14   support unlawful activity.      Money transmitting is defined as
15   transferring funds on behalf of the public by any and all means
16   including, but not limited to transfers within the United States
17   or to locations abroad by wire, check, draft, facsimile or
18   courier.
19        10.   As set forth below, the defendant currency was
20   transmitted or attempted to be transmitted on behalf of a third
21   party by Zhu and Wang.     However, neither Zhu nor Wang during the
22   time of the operative events set forth below were licensed by
23   the State of California as an authorized money transmitting
24   business or registered, nor were either of them authorized to
25   function as a money transmitting business under federal law by
26   the Secretary of the Treasury.
27        11.   Nevertheless, Zhu and Wang knowingly conducted,
28   controlled, managed, supervised, directed and owned an
                                         3
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 4 of 19 Page ID #:4



1    unlicensed money transmitting business affecting interstate and
2    foreign commerce: (a) having failed to obtain an appropriate
3    money transmitting license under California Finance Code § 2030;
4    (b) having failed to comply with the money transmitting business
5    registration requirements under 31 U.S.C. § 5330, and the
6    regulations prescribed thereunder; and (c) having knowingly
7    transported or transmitted funds derived from a criminal offense
8    or which were intended to be used to promote or support unlawful
9    activity.
10   Background Of The Money Laundering Scheme
11        12.    Beginning in approximately February 2019, law
12   enforcement officers have investigated a Chinese money
13   laundering scheme, which involves the transmission of U.S.
14   currency derived from drug sales in the United States to bank
15   accounts in China controlled by Mexico or China based drug
16   trafficking/money laundering organizations.         After the transfer
17   to China bank accounts, the drug trafficking/money laundering
18   organizations often transfer the funds to Mexico in multiple
19   ways, including paying Chinese export manufacturers from the
20   China bank accounts for durable goods that are shipped to Mexico
21   to the drug trafficking organizations’ clients.          By avoiding
22   traditional banking channels for the transfer or physically
23   transporting large sums of currency from one country to another,
24   the drug trafficking/money laundering organization seek to avoid
25   the financial institution and law enforcement scrutiny that
26   would otherwise result from their activity and potentially
27   result in the seizure of their ill-gotten gains.
28

                                         4
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 5 of 19 Page ID #:5



1         13.   One method of transporting drug proceeds from the
2    United States to China consisted of the following.          Persons
3    living in China (i.e., Chinese nationals) will purchase U.S.
4    Currency, which funds are narcotic proceeds that are collected
5    from drug purchasers and delivered in the United States to the
6    China-based purchaser.     Once the U.S. Currency is physically
7    delivered, the China-based U.S. Currency purchaser transfers an
8    approximately equivalent amount in Renminbi, which is also known
9    as “RMB” and is the official currency of the People’s Republic
10   of China, from the China-based purchaser’s bank account in China
11   to an account in China designated by the drug trafficking/money
12   laundering organization.     As a result, U.S. Currency is
13   converted to Chinese currency on deposit in bank accounts in
14   China, and the only bank transaction involves a transfer between
15   accounts in China, which would normally avoid scrutiny by the
16   Chinese government regarding the currency’s provenance.           The
17   scheme often involves drug trafficking/money laundering
18   organizations locating China-based persons to purchase U.S.
19   Currency (which is in actuality drug proceeds) by posting
20   advertisements in Chinese language internet bulletin boards and
21   WeChat forums.
22   Zhu and Wang’s Communications With Undercover Police Officer
23        14.   On August 11, 2020, a law enforcement officer acting
24   in an undercover capacity and fluent in Mandarin Chinese (the
25   “UC”) began communicating in Chinese with another person via
26   text messages sent to a cellular telephone and messaging sent
27   using the WeChat app.     The individual with whom the UC was
28   communicating used cellular telephone number (909) 345-4782 and
                                         5
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 6 of 19 Page ID #:6



1    the WeChat handle “Eclatdame 12160329.”        As a result of database
2    checks, law enforcement officers connected the above-referenced
3    information to an individual (i.e., Zhu) who resided in
4    Rosemead, California.     Later, and as described in further detail
5    below, officers learned during post-arrest interviews of Zhu and
6    Zhu’s wife Wang that both Zhu and Wang communicated with the UC
7    using the cellular telephone and Eclatdame 12160329 handle.
8         15.   During the communications with the UC, the user of the
9    cellular telephone and Eclatdame handle agreed to sell the UC
10   approximately $60,000 in U.S. Currency, in exchange for the UC
11   transferring RMB (i.e., the official currency of the People’s
12   Republic of China) from the UC’s bank account in China to a bank
13   account in China designated by Zhu and Wang.         The parties agreed
14   during the communications that the UC and the person with whom
15   the UC was communicating (i.e., Zhu and/or Wang) would meet at
16   4:00 p.m. on August 13, 2020 at the Hoa Binh Supermarket parking
17   lot located at 8235 Garvey Avenue in Rosemead, California at
18   which time Zhu and/or Wang would provide the U.S. Currency.
19        16.   Officers conducted surveillance on August 13, 2020 of
20   Zhu and Wang’s activities.      At approximately 3:00 p.m. on August
21   13, 2020, the UC sent a text to Zhu and/or Wang (as the user of
22   the cellular telephone) that provided that the UC was at the
23   supermarket parking lot in a grey Caravan and requested that the
24   parties meet at that location at 3:30 p.m.         Zhu and/or Wang
25   responded via a text that they would arrive at that location
26   shortly in a white vehicle.
27        17.   A few minutes later, officers saw a white Honda depart
28   from the Rosemead, California residence, which officers had
                                         6
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 7 of 19 Page ID #:7



1    connected to Zhu via database checks as mentioned above and was
2    Zhu and Wang’s residence, with Zhu driving and Wang traveling as
3    a passenger.   Officers then saw Zhu and Wang drive into the
4    supermarket parking lot at approximately 3:15 p.m. and park next
5    to the grey Caravan where the UC was waiting.         Zhu then exited
6    the white Honda and walked to the front of the Caravan’s
7    passenger window, but then turned around and started walking
8    back to the Honda when Zhu saw that the UC did not appear to be
9    Chinese.
10        18.   Officers then approached and told Zhu and Wang that
11   officers were conducting an investigation.         Wang told officers
12   that her identification was inside her purse, and officers found
13   $53,800.00 (i.e., the defendant currency) in Wang’s purse.
14   Officers travelled with Zhu and Wang back to their Rosemead,
15   California residence.
16        19.   On the floor in Zhu and Wang’s bedroom at their
17   residence officers saw a money counter.        While at the residence,
18   officers spoke with Zhu and Wang, neither of whom knew during
19   the discussion until officers disclosed this information, that a
20   law enforcement officer (i.e., the UC) was the person with whom
21   Zhu and Wang had been communicating over the cellular telephone
22   and WeChat regarding the fact that the defendant currency was
23   part of the money transfer.      Unaware that they had been speaking
24   with law enforcement concerning the money transfer agreement,
25   Zhu and Wang, as set forth below, made multiple false statements
26   to officers regarding the reasons they were carrying over
27   $53,000.00 in currency in the parking lot of supermarket on
28   August 13, 2020.
                                         7
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 8 of 19 Page ID #:8



1    Officers’ Separate Discussions With Zhu
2         20.   Officers spoke with Zhu and Wang separately, and told
3    Zhu that officers wanted to ask Zhu questions about the
4    $53,800.00.    When officers asked what Zhu planned to do with the
5    funds officers had recovered from Zhu and Wang’s vehicle, Zhu
6    stated that a Chinese guy had contacted him (Zhu), and that
7    officers would have to ask Zhu’s wife for more details.
8         21.   In addition, Zhu stated that the $53,800.00 was his
9    money, that he kept $10,000.00 to $20,000.00 in his house for
10   emergencies, and that he and Wang often traveled to Las Vegas to
11   gamble and had made four to seven trips to Las Vegas over the
12   preceding month.    Zhu stated that he was at the Wynn casino in
13   Las Vegas the preceding day, had taken $30,000.00 to Vegas and
14   had made $4,000.00 in profit, thus accounting for $34,000.00 of
15   the funds.    In addition, Zhu stated that his mother-in-law Jie
16   Chen had given him $10,000.00 about a week earlier.          (However,
17   Chen did not answer the telephone when officers called Chen to
18   verify Zhu’s story).     When officers asked about the source of
19   the remaining $20,000.00, Zhu stated that it was hard to say and
20   it was probably from work.
21        22.   Zhu also stated that neither he nor Wang had a license
22   from the U.S. Department of Treasury or the State of California
23   to operate as a money service (i.e., transmission) business.
24   When officers asked why Zhu would provide $53,800.00 to a
25   stranger in a public parking lot, Zhu stated that he had no idea
26   why he would do so.
27        23.   Officers then told Zhu that the Chinese guy with whom
28   Zhu and Wang had communicated on WeChat was actually the police.

                                         8
        Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 9 of 19 Page ID #:9



1    At that point, Zhu changed his story regarding his knowledge of
2    the purpose of the supermarket parking lot meeting.          Now, when
3    officers asked why Zhu and his wife came to the parking lot, Zhu
4    did more than (as he had earlier) tell officers that they needed
5    to ask Zhu’s wife for details.      Instead, Zhu now stated that he
6    did so because he needed Chinese money (i.e., RMB).          Officers
7    asked why Zhu needed Chinese money, and Zhu stated that he
8    wanted to send money to his family in China.         When officers
9    questioned Zhu about making a 4% profit on the money transfer,
10   Zhu claimed he was going to lose money on the transaction.
11        24.    Zhu also stated that this was the first time he had
12   ever tried to send money to China in this manner.          In addition,
13   Zhu stated that a bank asked too many questions about the money
14   and where it came from, in order for Zhu to conduct the transfer
15   in a legal way.    Zhu stated that he knew that trying to do the
16   money transfer was illegal, and further stated that he was
17   conducting the transfer illegally because it was the fastest way
18   to do the transfer.
19        25.    In addition, Zhu told officers that his wife was the
20   one talking with the police on WeChat.        Zhu also confirmed his
21   cellular telephone number was listed on the Chinese on-line
22   advertisement for the money transfer.        In addition, Zhu claimed
23   that he did not know what account in China the money was going
24   to be transferred and told officers to ask his wife about the
25   matter.    Officers looked at information in Zhu’s cellular
26   telephone, in order to confirm Zhu’s statements, and found the
27   information set forth in paragraph 29 below.
28

                                         9
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 10 of 19 Page ID #:10



1         26.    Zhu claimed that he and Wang had about $90,000.00 in
2    the stock market, but (notwithstanding these significant stock
3    holdings) Zhu told officers that he had been collecting
4    unemployment since March 15, 2020 and had only about $20,000.00
5    in his bank account.     In addition, officers’ review of Zhu’s
6    2019 tax paperwork reflected that Zhu had made only $125,000
7    before taxes (i.e., Zhu’s gross income) in 2019.
8    Officers’ Separate Discussions With Wang
9         27.    Officers also spoke with Wang separately, and told
10   Wang that they wanted to ask her questions about the money.
11   Wang stated that she did not count the funds, did not know how
12   much money was inside her purse (where officers had found the
13   defendant $53,800.00 in U.S. Currency), and that all she knew
14   was that Zhu and Wang had borrowed $10,000.00 from Wang’s
15   mother.    When officers asked Wang why Zhu and Wang needed to
16   borrow money when Zhu claimed they were financially well off,
17   Wang could not provide an explanation.        In addition, Wang stated
18   that she did not know the source of any other portion of the
19   funds and that she normally did not see large sums of funds,
20   like $53,800.00, lying around Zhu and Wang’s house.
21        28.    Wang confirmed that she had posted an on-line
22   advertisement to exchange U.S. currency for RMB, but Wang stated
23   that Zhu had told her what information to place in the
24   advertisement.    In addition, Wang stated that while she had
25   typed the conversation on WeChat (with the UC), Zhu had told her
26   what to say.
27        29.    Officers then told Wang that officers had looked at
28   Zhu’s cellular telephone and discovered that Zhu and Wang had
                                         10
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 11 of 19 Page ID #:11



1    conducted several money transfer exchanges.         (Officers saw in
2    Zhu’s cellular telephone conversations reflecting that Zhu had
3    sold the equivalent of approximately $89,000.00 on August 11 and
4    12, 2020 in three separate transactions to an individual using
5    the WeChat handle “Sherman Liang.”       Accordingly, over the three
6    days between August 11 and 13, 2020, Zhu had arranged to
7    transfer over $140,000.00, when the defendant $53,800.00 in U.S.
8    Currency transaction is included.        Also, officers found in Zhu’s
9    cellular telephone a picture of a large amount of U.S. Currency
10   inside Zhu and Wang’s hotel room in Las Vegas, and in the
11   immediately next picture on the camera roll in the telephone a
12   snapshot of the exchange rate between the U.S. dollar and
13   Chinese RMB.    Illegal money sellers often exchange screenshots
14   of the official exchange rate between the U.S. dollar and
15   Chinese RMB during negotiations to sell U.S. dollars in a money
16   transfer transaction.     In addition, and as mentioned above, a
17   money counter was found at Zu and Wang’s residence, and the
18   presence of a money counter is indicative of persons engaging in
19   illegal money transfers).
20        30.    When officers told Wang what officers had found in
21   Zhu’s cellular telephone, Wang stated that this was the first
22   time she had been this involved in a money transfer.          In
23   addition, Wang stated that she believed that Zhu had done money
24   transfers about four to five times in the preceding two or three
25   months.    Wang stated that she had been on unemployment since
26   March 2020.
27        31.    In addition, Wang stated that neither she nor Zhu had
28   a license from the U.S. Department of Treasury or the State of
                                         11
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 12 of 19 Page ID #:12



1    California to operate as a money service (i.e., transmission)
2    business, and also stated that taxes were the reason that
3    operating without a money service business license was illegal
4    (i.e., persons engaged in an unlicensed money
5    service/transmission business fail to pay income taxes on the
6    income they receive from money transfers).         Wang also stated
7    that Zhu was in charge of determining the rates and percentages
8    for the money transfer (with the UC), and that she only helped a
9    little with Zhu’s prior money transfers.        In addition, Wang
10   stated that Zhu and Wang had purchased the money counter about
11   three or four months earlier and had started doing the money
12   transfers after they had lost their jobs.
13   Officers’ Discussions With Zhu And Wang Together
14        32.   Officers then spoke with Zhu and Wang together.          Zhu
15   stated that he intended to transfer the funds officers had
16   recovered (i.e., the defendant currency) into a Chinese account
17   belonging to Zhu’s parents, and had told Wang to place the
18   online advertisement for money transfers.        When officers told
19   Zhu he had lied about having done a money transfer only one
20   time, Zhu still denied having engaged in that type of
21   transaction more than once.
22        33.   Officers then spoke with Zhu about the information on
23   Zhu’s cellular telephone reflecting that Zhu had done multiple
24   money transfers over a matter of a few days, and Zhu in response
25   claimed that he had only done transfers with his friend.
26   However, when officers stated that the UC with whom Zhu had
27   attempted that day to conduct the $53,800.00 money transfer was
28   not Zhu’s friend, Zhu had no answer.       Instead, Zhu changed the

                                         12
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 13 of 19 Page ID #:13



1    subject, and claimed that he was losing money in light of the
2    transfer rate.    However, when officers stated that the law
3    requiring a license did not require that Zhu make a profit based
4    on the transfer rate, Zhu replied “That’s true.”
5         34.   When officers asked Zhu where all the $53,800.00 had
6    come from, Zhu acted as if he did not understand the question.
7    However, Zhu suddenly changed his demeanor when officers began
8    to arrest him.    Zhu then stated that he would be honest, and
9    then admitted that he had done illegal money transfers three
10   different times.    In addition, Zhu stated that he had made
11   $2,700.00 for doing $90,000.00 in illegal money transfers.
12   Other Illegal Activity
13        35.   Not surprisingly, when officers found information in
14   Zhu’s cellular telephone reflecting that Zhu had conducted
15   illegal money transfers totaling $89,000.00 on August 11 and 12,
16   2020, Zhu admitted only to have engaged in illegal money
17   transfers up to $90,000.00 based on the clear evidence.
18   However, additional information showed Zhu had engaged in other
19   illegal activities involving money transfers three months
20   earlier.
21        36.   Officers reviewed a bank statement for Zhu’s Citibank
22   account with the last four digits ending in 9105 and saw three
23   international wires totaling $149,945 into the account on May 6,
24   2020 for $49,985, $49,980 and $49,980, respectively, which are
25   sums slightly below the $50,000.00 limit that Chinese citizens
26   are allowed to remove from China each year.         The fact that the
27   wire amounts were slightly below the $50,000.00 limit evidences
28   that the wire amounts were structured to avoid the limit.
                                         13
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 14 of 19 Page ID #:14



1         37.   In addition, the bank statement reflects that
2    immediately following the wires into Zhu’s account, $150,000.00
3    was transferred from Zhu’s account to a bank account in the
4    United States.    Zhu admitted to officers that the wires came
5    from China and claimed the $150,000.00 transfer out of his
6    account went to a professional investor.         Accordingly, Zhu
7    assisted in the structuring, and transferred the funds without a
8    money service/transmission business license.
9    Narcotic Detection Canine Alert
10        38.   On August 13, 2020, officers had a trained, state-
11   certified narcotic detection canine sniff the defendant
12   currency, and the canine alerted, which signifies that the funds
13   had recently been in close proximity with narcotics.          As of the
14   time of the alert, the canine had received over 400 hours of
15   training during which time the canine successfully found
16   training aids that contained actual narcotics.         The canine used
17   to sniff the defendant currency alerts to the scent of narcotics
18   for which the canine is trained.         In addition, the canine has
19   also been trained with general currency in circulation, in order
20   to make sure that the canine does not alert to the odor of
21   currency but instead to the presence of narcotics on currency.
22   On or about June 21, 2017, the canine and canine handler were
23   certified for use as a team, and the canine has successfully
24   passed the tests for the canine’s recertification.          As of the
25   August 13, 2020 alert, the canine had been successfully used in
26   multiple cases in which narcotics had been found, and was
27   responsible in assisting in the seizure of over 800 pounds of
28   narcotics and over $4.5 million in narcotic proceeds.
                                         14
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 15 of 19 Page ID #:15



1                            FIRST CLAIM FOR RELIEF
2         39.   Plaintiff incorporates the allegations of paragraphs
3    1-38 above as though fully set forth herein.
4         40.   Based on the above, plaintiff alleges that the
5    defendant currency represents or is traceable to proceeds of
6    illegal narcotic trafficking, was intended to be used in one or
7    more exchanges for a controlled substance or listed chemical, or
8    was used or intended to be used to facilitate a controlled
9    substance or listed chemical violation, in violation of 21
10   U.S.C. § 841 et seq.     The defendant currency is therefore
11   subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
12                          SECOND CLAIM FOR RELIEF
13        41.   Plaintiff incorporates the allegations of paragraphs
14   1–38 above as though fully set forth herein.
15        42.   Based on the above, plaintiff alleges that the
16   defendant currency constitutes or is derived from proceeds
17   traceable to a controlled substance or listed chemical
18   violation, a specified unlawful activity as defined in 18 U.S.C.
19   §§ 1956(c)(7)(A) and 1961(1)(D).         The defendant currency is
20   therefore subject to forfeiture pursuant to 18 U.S.C.
21   § 981(a)(1)(C).
22                           THIRD CLAIM FOR RELIEF
23        43.   Plaintiff incorporates the allegations of paragraphs
24   1-38 above as though fully set forth herein.
25        44.   Based on the above, plaintiff alleges that the
26   defendant currency constitutes property involved in multiple
27   transactions or attempted transactions in violation of 18 U.S.C.
28   § 1956(a)(1)(B)(i), or property traceable to such property, with

                                         15
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 16 of 19 Page ID #:16



1    the specified unlawful activity being a controlled substance or
2    listed chemical violation.      The defendant currency is therefore
3    subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).
4                           FOURTH CLAIM FOR RELIEF
5         45.   Plaintiff incorporates the allegations of paragraphs
6    1-38 above as though fully set forth herein.
7         46.   Based on the above, plaintiff alleges that the
8    defendant currency constitutes property involved in multiple
9    transactions or attempted transactions in violation of 18 U.S.C.
10   § 1957(a), or property traceable to such property, with the
11   specified unlawful activity being a controlled substance or
12   listed chemical violation.      The defendant currency is therefore
13   subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).
14                           FIFTH CLAIM FOR RELIEF
15        47.   Plaintiff incorporates the allegations of paragraphs
16   1-38 above as though fully set forth herein.
17        48.   Based on the above, plaintiff alleges that the
18   defendant currency constitutes or is derived from proceeds
19   traceable to violations of 18 U.S.C. § 1960 (illegal money
20   transmitting business), which is a specified unlawful activity
21   as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B).           The
22   defendant currency is therefore subject to forfeiture pursuant
23   to 18 U.S.C. § 981(a)(1)(C).
24                           SIXTH CLAIM FOR RELIEF
25        49.   Plaintiff incorporates the allegations of paragraphs
26   1-38 above as though fully set forth herein.
27        50.   Based on the above, plaintiff alleges that the
28   defendant currency constitutes property involved in multiple
                                         16
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 17 of 19 Page ID #:17



1    transactions or attempted transactions in violation of 18 U.S.C.
2    § 1956(a)(1)(B)(i), or property traceable to such property, with
3    the specified unlawful activity being violations of 18 U.S.C.
4    § 1960 (illegal money transmitting business).         The defendant
5    currency is therefore subject to forfeiture pursuant to 18
6    U.S.C. § 981(a)(1)(A).
7                           SEVENTH CLAIM FOR RELIEF
8         51.   Plaintiff incorporates the allegations of paragraphs
9    1-38 above as though fully set forth herein.
10        52.   Based on the above, plaintiff alleges that the
11   defendant currency constitutes property involved in multiple
12   transactions or attempted transactions in violation of 18 U.S.C.
13   § 1957(a), or property traceable to such property, with the
14   specified unlawful activity being violations of 18 U.S.C. § 1960
15   (illegal money transmitting business).        The defendant currency
16   is therefore subject to forfeiture pursuant to 18 U.S.C.
17   § 981(a)(1)(A).
18        WHEREFORE, plaintiff United States of America prays:
19        (a)   that due process issue to enforce the forfeiture of
20   the defendant currency;
21        (b)   that due notice be given to all interested parties to
22   appear and show cause why forfeiture should not be decreed;
23        (c)   that this Court decree forfeiture of the defendant
24   currency to the United States of America for disposition
25   according to law; and
26   / / /
27   / / /
28   / / /

                                         17
       Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 18 of 19 Page ID #:18



1         (d)   for such other and further relief as this Court may
2    deem just and proper, together with the costs and disbursements
3    of this action.
4    Dated: January 6, 2021            NICOLA T. HANNA
                                       United States Attorney
5                                      BRANDON D. FOX
                                       Assistant United states Attorney
6                                      Chief, Criminal Division
                                       STEVEN R. WELK
7                                      Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
8
9                                      /s/ Victor A. Rodgers___________
                                       VICTOR A. RODGERS
10                                     Assistant United States Attorney
                                       Asset Forfeiture Section
11
                                       Attorneys for Plaintiff
12                                     UNITED STATES OF AMERICA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         18
Case 2:21-cv-00132 Document 1 Filed 01/07/21 Page 19 of 19 Page ID #:19
